Case
Case2:19-cv-00698-JCM-VCF
     2:19-cv-00698-JCM-VCF Document
                           Document10
                                    6 Filed
                                      Filed05/30/19
                                            06/03/19 Page
                                                     Page11of
                                                            of57
Case
Case2:19-cv-00698-JCM-VCF
     2:19-cv-00698-JCM-VCF Document
                           Document10
                                    6 Filed
                                      Filed05/30/19
                                            06/03/19 Page
                                                     Page22of
                                                            of57
Case
Case2:19-cv-00698-JCM-VCF
     2:19-cv-00698-JCM-VCF Document
                           Document10
                                    6 Filed
                                      Filed05/30/19
                                            06/03/19 Page
                                                     Page33of
                                                            of57
Case
Case2:19-cv-00698-JCM-VCF
     2:19-cv-00698-JCM-VCF Document
                           Document10
                                    6 Filed
                                      Filed05/30/19
                                            06/03/19 Page
                                                     Page44of
                                                            of57
Case
Case2:19-cv-00698-JCM-VCF
     2:19-cv-00698-JCM-VCF Document
                           Document10
                                    6 Filed
                                      Filed05/30/19
                                            06/03/19 Page
                                                     Page55of
                                                            of57




       June 3, 2019.
Case
Case 2:19-cv-00698-JCM-VCF
     2:19-cv-00698-JCM-VCF Document
                           Document 6-1
                                    10 Filed
                                        Filed 06/03/19
                                              05/30/19 Page
                                                       Page 61 of
                                                               of 72
Case
Case 2:19-cv-00698-JCM-VCF
     2:19-cv-00698-JCM-VCF Document
                           Document 6-1
                                    10 Filed
                                        Filed 06/03/19
                                              05/30/19 Page
                                                       Page 72 of
                                                               of 72
